DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is insufficient support for the claimed limitation for the independent claims 1, 8, and 15. For example, claim 1 recites: “retrieving, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a plurality of historical outcomes associated with a first contact type of a plurality of contact types in the contact center system;
determining, by the at least one computer processor, a first performance measurement of the first contact type based on the plurality of historical outcomes;
determining, by the at least one computer processor, a first adjusted performance measurement by adjusting the first performance measurement based on a size of the plurality of historical outcomes; and
selecting, by the at least one computer processor, the first contact type for pairing with an agent in the contact center system based at least in part on the first adjusted performance measurement.”
Examiner is unable to find proper support for “first contact type” as used in the claim limitations. There is no support for “a plurality of historical outcomes associated with a first contact type of a plurality of contact types in the contact center system”. In fact, there is no mention of “contact type” in the PGPUB of the instant application. Claims 8 and 15 refer from the same deficiencies as claim 1. Claims 2-7, 9-14, and 16-20 are rejected for being dependent on the independent claims. Also, see connecting 112 2nd paragraph rejections. Appropriate action is required in cancelling the new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “retrieving, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a plurality of historical outcomes associated with a first contact type of a plurality of contact types in the contact center system;
determining, by the at least one computer processor, a first performance measurement of the first contact type based on the plurality of historical outcomes;
determining, by the at least one computer processor, a first adjusted performance measurement by adjusting the first performance measurement based on a size of the plurality of historical outcomes; and
selecting, by the at least one computer processor, the first contact type for pairing with an agent in the contact center system based at least in part on the first adjusted performance measurement.”
	Applicant appears to have amended “first agent” with a “first contact type”. However, those two items are not comparable and therefore not interchangeable. Therefore, one cannot simply “[select] the first contact type for pairing with an agent in the contact center system”. It is not clear how you can pair a contact type with an agent as you can with a contact. Additionally, you can have plurality of contacts with the same contact type. So it is not clear if all those contact types would go to the agent. Therefore the claims are indefinite and ambiguous. Furthermore, it is not clear what Applicant means by contact type as there is no disclosure in the Specification. Claims 8 and 15 refer from the same deficiencies as claim 1. Claims 2-7, 9-14, and 16-20 are rejected for being dependent on the independent claims. Also, see connecting 112 2nd paragraph rejections. Appropriate action is required in cancelling the new matter.

Art Rejection/Allowable Subject Matter
	Examiner is unable to make a determination of art rejection based on the new matter and indefiniteness rejection. However, it is noted that previous continuation application 16/424,348 was allowed with “first agent” limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652